Citation Nr: 1500825	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-27 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle sprain. 

2.  Entitlement to service connection for a left hammer toe disability, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a right hammer toe disability, to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected bilateral pes planus. 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing has been associated with the claims file.

In addition to the claims file, there is also a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including the June 2014 hearing transcript, are relevant to the Veteran's claim.  Accordingly, any future adjudication of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the claims of entitlement to service connection is warranted.

The Veteran contends that he is entitled to service connection for residuals of a right ankle sprain and for hammer toes of the left foot and the right foot and bilateral plantar fasciitis, to include as secondary to service-connected bilateral pes planus.

Service treatment records only note that the Veteran sprained his left ankle in service.  See Report of Medical History dated in May 1979.  A February 1978 record, however, shows that in connection with complaints of pain associated with the feet, the Veteran also complained that the pain radiated up to his legs.  Post-service medical records show diagnoses of bursitis and plantar fasciitis.  See private treatment records from Dr. C.S.  Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, given the above, the Veteran should be afforded a VA examination to determine whether his current claimed disabilities are secondary to service connected bilateral pes planus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a VA Form 21-4142 for any outstanding private treatment records pertaining to treatment and care the Veteran received from Dr. C.S. for his feet and ankles since May 2010.  Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the appellant must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination with an examiner with appropriate expertise in order to determine whether the claimed foot and ankle disabilities are secondary to service connected bilateral pes planus. The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail. 

Then, the examiner is asked to provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any (i) plantar fasciitis, (ii) hammer toes, (iii) ankle disorder, and (iv) bursitis were (A) caused by or (B) aggravated (permanent worsening of the underlying disability beyond its natural progress) by his service connected bilateral pes planus.  If aggravated, the degree of aggravation should be quantified, if possible.

The VA examiner is requested to provide a thorough rationale for any opinion.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

3.  Thereafter, readjudicate the claims of entitlement to service connection.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




